Citation Nr: 0304026	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-34 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance (DEA), 
effective prior to March 26, 2002.

3.  Eligibility for DEA, effective as of March 26, 2002.

4.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 1991 & Supp. 2002).

5.  Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2002).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
April 1947.  The appellant is the veteran's widow.

This matter came before the Board of Veterans Appeals (Board) 
from the December 1996 RO rating decision denying the 
appellant entitlement to service connection for the cause of 
the veteran's death as well as basic eligibility for DEA.  In 
August 1998, a video conference hearing was held with the 
appellant and the veteran's daughter in Huntington, West 
Virginia, before the undersigned member of the Board sitting 
in Washington, DC.  A transcript of that hearing has been 
associated with the claims file.

In November 1998, this case was remanded to the RO for 
further development consistent with the holding of the United 
States Court of Veterans Appeals (Court) in Hilkert v. West, 
11 Vet. App. 284 (1998).  The Court found in that decision 
that, in determining whether a veteran's disease resulted 
from exposure to ionizing radiation, 38 C.F.R. § 3.311 
requires the Undersecretary for Benefits and, in effect, 
because medical expertise is required, the Undersecretary of 
Health, to specifically articulate his or her considerations 
of all the factors listed in 38 C.F.R. § 3.311 (e).  While 
this case was in remand status, the Court granted the 
Secretary's motion for en banc review of Hilkert, and in 
Hilkert v. West, 12 Vet. App. 145, 150 (1999) (en banc) 
withdrew its earlier opinion.  In so doing, the Court held, 
contrary to its earlier opinion, that a discussion by the 
Undersecretary for Benefits of all the factors under 38 
C.F.R. § 3.311 (e) is not required if the Undersecretary for 
Benefits recommends there is "no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service" as authorized under 38 C.F.R. § 3.311 (c) (1) (ii).  
In light of that decision, the claims folder was returned to 
the Board in April 1999 without action by the RO.

In a June 1999 decision, the Board denied the appellant's 
claims for service connection for the cause of the veteran's 
death and for DEA.  The appellant appealed the Board's 
decision to the Court.  In April 2001, the Court in view of 
the enactment of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(hereinafter VCAA), which redefined VA's duty to assist 
claimants in the development of a claim, vacated the Board's 
decision.  The case was then remanded in order for the Board 
to determine whether VA has complied with the notice and duty 
to assist provisions contained in the new law and provide the 
appellant the benefit, if any, of the new statute.   See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  
In a July 2001 letter, the Board notified the appellant and 
her representative of the right to submit additional argument 
and/or evidence.

The appellant submitted additional evidence in connection 
with her claim directly to the Board in September 2001.  When 
pertinent evidence is submitted to the Board that has not 
been reviewed by the agency of original jurisdiction, it must 
be referred to the agency for review unless the appellant or 
her representative has waived this procedural right in 
writing.  38 C.F.R. § 20.1304 (c) (2001). The appellant's 
representative submitted such a waiver.  

In a January 2002 decision, the Board denied service 
connection for the cause of the veteran's death and 
eligibility for DEA.  The appellant appealed the January 2002 
Board decision to the Court.  In a June 2002 order, the Court 
vacated the Board's decision and remanded the case for 
readjudication with consideration of the revised provisions 
of 38 C.F.R. § 3.309(d)(2), effective March 26, 2002.  In a 
September 2002 letter, the Board notified the appellant and 
her representative of the right to submit additional argument 
and/or evidence.

The appellant has raised the issue of entitlement to benefits 
under 38 U.S.C.A. § 1151, claiming that VA unreasonably 
delayed her husband's radiation and chemotherapy following 
cancer surgery, and thereby hastened his death.  This claim 
is currently being adjudicated by the RO.  This claim is 
"inextricably intertwined" with some claims being 
considered in this appeal and will be addressed in the remand 
section of this decision.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

The issue of eligibility for DEA, effective prior to March 
26, 2002, will be addressed in the remand section of this 
decision.

A claim for benefits under 38 U.S.C.A. § 1318, although the 
veteran was not rated totally disabled for the statutory 
period, is "inextricably intertwined" to the issues being 
considered in this appeal.  The Board has imposed a temporary 
stay on the adjudication of those claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F. 3d 1365 (Fed. Cir. 2001).  In that decision, the 
Federal Circuit directed VA to conduct expedited rulemaking 
that will either explain why certain regulations -- 38 C.F.R. 
§§ 3.22 and 20.1106 - are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they 
are consistent.  The temporary stay on the adjudication of 
certain 38 U.S.C.A. § 1318 claims, including the claim in 
this case, will remain in effect pending the completion of 
the directed rulemaking.


FINDINGS OF FACT

1.  The veteran died in October 1996 as a result of cancer of 
the rectum/colon with metastasis to both lungs.

2.  At the time of death, service connection was in effect 
for chronic deformans arthritis, rated as 50 percent 
disabling.

3.  The veteran participated in Operation CROSSROADS and was 
exposed to a probable dose of ionizing radiation equal to 
0.56 (upper bound of 1.5) rem gamma with internal exposure 
less than 0.150 rem.  

4.  The VA Chief Public Health and Environmental Hazards 
officer has opined that it is unlikely that the veteran's 
rectal cancer can be attributed to ionizing radiation in 
service.

5.  The VA Under Secretary for Benefits has determined that 
there is "no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service."

6.  Rectal/colon cancer was not manifested in service or 
within the first post service year and is not otherwise 
attributable to the veteran's service, to include exposure 
therein to ionizing radiation prior to March 26, 2002; as of 
March 26, 2002, colon cancer is presumed to be related to the 
veteran's exposure to ionizing radiation in service.

7.  The cause of the veteran's death is not considered the 
result of service or a service-connected disability prior to 
March 26, 2002; nor did he have a service-connected 
disability considered to have had a material influence in 
producing his death prior to March 26, 2002.


CONCLUSIONS OF LAW

1.  Rectal/colon cancer was not incurred in service, 
aggravated by service or manifested to a degree of 10 percent 
within one year from service and may not be presumed to have 
been so incurred prior to March 26, 2002; cancer of the colon 
is presumed to have been incurred in active service, 
effective from March 26, 2002.  (38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2002).

2.  The veteran did not have a service-connected disability 
that caused or contributed substantially or materially to his 
death prior to March 26, 2002.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2002).

3.  The required conditions for eligibility for DEA are met, 
effective from March 26, 2002.  38 U.S.C.A. § 3501 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.807, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the requirement of the VCAA by virtue of the rating 
decision, a statement of the case, and supplemental statement 
of the case issued during the pendency of this appeal as well 
as the development directed by the Board's November 1998 
remand, and the Board's letters in July 2001 and September 
2002, the appellant was provided notice of the information 
and medical evidence necessary to substantiate her claims.  
The RO has collected all indicated medical records.  The 
appellant has presented testimony in support of her claim at 
personal hearings on appeal in March 1997 and August 1998.  
Additional medical evidence was suggested at the August 1998 
hearing, particularly medical opinions linking the fatal 
cancer to service.  The appellant indicated no such evidence 
was obtainable.  Additionally, the appellant has been 
provided notice of the applicable laws and regulations.  
There is no indication in the record that there is any 
additional relevant evidence that remains to be associated 
with the claims file.  The Board, thus, finds that the 
appellant has been notified of the evidence that she needs to 
submit and of the evidence VA will try to obtain, and that 
she is not prejudiced by appellate review at this time 
without additional development by the Board to assist her in 
the development of her claims as required by the provisions 
of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
In essence, VA has satisfied its duty to notify and assist 
the appellant in this case.  Further development and further 
expending of VA resources is not warranted as the 
circumstances of this case indicate that a remand will serve 
no useful purpose except as otherwise indicated in the remand 
section of this decision.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  


I.  Service Connection for the Cause of the Veteran's Death.

The veteran died on October [redacted], 1996.  The immediate cause of 
death, as noted on his death certificate, was cancer of the 
colon with metastasis to both lungs.  The interval between 
the onset of carcinoma and death was three years.  At the 
time of his death, service connection was in effect for 
chronic deformans arthritis evaluated as 50 percent disabling 
since January 1949.

The veteran's service medical records are negative for 
colon/rectal cancer.  During service, the veteran served 
aboard the USS Ingraham and participated in Operation 
CROSSROADS.


Post service medical records show that the veteran was 
hospitalized at a VA medical center in August 1993 with a 4 
1/2 month history of bowel problems.  A sigmoidoscopy with 
rectal biopsy revealed well-differentiated adenocarcinoma.  
It was found that the tumor mass extended through the 
anterior wall of the rectum and was partially fixed to the 
right ureter and posterior wall of the bladder.  The veteran 
underwent radiation and chemotherapy over the next three 
years.  Eventually, he developed metastases to both lungs and 
lymph nodes, which led to his death in October 1996.  The 
terminal hospital report reflects that the final diagnoses 
were metastatic adenocarcinoma (rectal), to both lungs, 
severe cachexia due to malignancy, chronic obstructive 
pulmonary disease/emphysema and severe hypoxia due to 
pulmonary metastasis.

Research by the Defense Nuclear Agency (DNA) in July 1996 
confirmed the veteran's presence at Operation CROSSROADS in 
1946.  He served aboard the USS Ingraham and the USS Barton.  
The USS Ingraham observed from a position of about 20 miles 
Shot Able (July 1, 1946) and SHOT BAKER (July 25, 1946).  The 
information from the Department of the Navy, Naval Historical 
Center, submitted by the appellant in September 2001, 
discloses that SHOT ABLE was detonated at an altitude of 520 
feet and that SHOT BAKER was detonated 90 feet underwater.  
Immediately following SHOT ABLE, the veteran's ship took 
radiologic and oceanographic readings about 70 miles from 
Bikini Atoll and then entered the lagoon at Bikini Atoll and 
anchored for approximately six days.  The USS Ingraham 
conducted further radiologic and oceanographic surveys 
following SHOT BAKER in waters contiguous to Bikini Atoll.  
On August 10, 1946, the USS Ingraham departed Bikini for 
Pearl Harbor, arriving there on August 15, 1946.  The DNA was 
provided a copy of the veteran's claimed history of exposure 
to ionizing radiation for verification purposes.  In July 
1996, the DNA reported that a careful search for dosimetry 
data revealed no record of radiation exposure for the 
veteran.  (The veteran had testified in 1995 that he had not 
worn a film badge or other measuring device.)  They further 
reported that a scientific dose reconstruction indicates that 
the veteran would have received a probable dose of 0.568 rem 
gamma (upper bound of 1.5 rem gamma) and virtually no 
potential for exposure to neutron radiation resulting from 
his participation in Operation CROSSROADS.  They further 
indicated that the veteran's internal exposure potential was 
less than 0.150 rem (50 years) committed dose equivalent to 
the bone with a corresponding committed dose to the rectum 
also less than 0.150 rem.

In September 1996, the VA Director of Compensation and 
Pension Service, citing the DNA report, requested an opinion 
from the VA Under Secretary for Health as to whether it was 
likely, unlikely, or at least as likely as not, that the 
veteran's adenocarcinoma of the rectum with metastasis to the 
left supraclavicular lymph node and lung was the result of 
the veteran's exposure to ionizing radiation in service.  In 
response, the Under Secretary for Health, through the Chief 
Public Health and Environmental Hazards officer, noted that a 
statistically significant increased risk for rectal cancer 
had been found only after extremely high radiation therapy 
doses (e.g., thousands of rads) and opined that it was 
unlikely that the veteran's rectal cancer could be attributed 
to ionizing radiation in service.  The RO was informed, in an 
advisory opinion in October 1996 by the Director of 
Compensation and Pension Service, of this opinion.  It was 
further indicated that, in light of this medical opinion, and 
following a review of the evidence in its entirety, it had 
been concluded that there is "no reasonable possibility that 
the veteran's disabilities were the result of such exposure."  

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection based on exposure to radiation can be 
awarded on three different legal bases.  First, there are 
various types of cancers which are presumptively service 
connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Even though the veteran here was a participant in a 
radiation-risk activity, rectal/colon cancer is not one of 
the listed diseases entitled to presumptive service 
connection, prior to March 26, 2002.  The provisions of 
38 C.F.R. § 3.309(d)(2) were revised, effective March 26, 
2002, to include cancer of the colon to the presumptive 
disease for radiation-exposed veterans.  67 Fed. Reg. 3612-
3616 (January 25, 2002).  Thus, the veteran's colon cancer 
may not be presumed to be related to exposure to radiation 
under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), effective 
prior to March 26, 2002.  The appellant is entitled to 
service connection for the cause of the veteran's death, 
effective from March 26, 2002, because rectal/colon cancer 
caused his death.  To this extent, her claim is granted.  The 
Board will now consider her entitlement to service connection 
for the cause of the veteran's death prior to March 26, 2002, 
on other grounds.

Although colon cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(x)(colon), (xxi)(rectum), the VA Chief of 
Public Health has advised that it is unlikely that the 
veteran's rectal/colon cancer can be attributed to exposure 
to ionizing radiation in service.  There is no medical 
evidence of record which shows a causal relationship between 
the veteran's rectal/colon cancer and his in service exposure 
to ionizing radiation.  And the Under Secretary for Benefits 
has determined that there is no reasonable possibility that 
the veteran's cancer was the result of radiation exposure.

Following the Court's April 2001 remand, the appellant 
submitted additional evidence.  This evidence includes three 
pages captioned "Milnet Nuclear Weapons Frequently Asked 
Questions", bearing the date 6/17/99 in the lower right 
corner.  These concern the types of radiation produced by 
nuclear explosions.  An uncaptioned page with the number 
"4" handwritten at the bottom addresses Operation 
Crossroads and decontamination of target ships.  A page 
titled "Operation Crossroads: Fact Sheet" also addresses 
general facts about the operation.  While this evidence is 
generally relevant, it does not tend to prove a higher 
radiation dose than that estimated by DNA.  In the absence of 
a higher dose estimate from a "credible source" as defined 
at 38 C.F.R. § 3.311(a)(3), the Board accepts the DNA 
estimate of radiation exposure.

Based upon the foregoing, the Board finds by a preponderance 
of the evidence, that the veteran's rectal/colon cancer was 
not caused by his exposure to ionizing radiation and, 
accordingly, the claim under 38 C.F.R. § 3.311 must be 
denied.  Here, we note that while the veteran's daughter has 
testified that a couple of doctors have told her that the 
veteran's cancer of the colon "probably did come from the 
bomb" and that physicians have also told her that the 
veteran's service medical records suggest the presence of 
cancer in service, she has further testified that "these 
doctors are not going to write anything down."  The Court has 
held that a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said, is simply 
too attenuated and unreliable to constitute competent medical 
evidence.  See Dean v. Brown, 8 Vet. App. 449 (1995).  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Certain diseases, including colon/rectal cancer, have been 
designated as chronic and, absent affirmative evidence to the 
contrary, will be presumed service connected when manifested 
to a degree of 10 percent within 1 year of separation from 
service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, there is no evidence that the veteran's 
colon/rectal cancer, which resulted in his death, was present 
until many years after the veteran's separation from service.  
The appellant has suggested that the veteran may have had the 
cancer in service or shortly thereafter, but has offered no 
medical opinion or evidence to that effect.  The first 
medical evidence of rectal/colon cancer was more than four 
decades after service and thus, too remote in time therefrom 
to attribute to service, either on a direct or presumptive 
basis prior to March 26, 2002.

The appellant has submitted additional evidence including a 
December 1962 operation report, a January 1963 pathology 
report, and a December 1963-January 1964 hospital summary.  
None of these tend to show incurrence of cancer in service, 
manifestation of cancer within the first year after service, 
a connection between the fatal cancer and service, or 
incurrence of any disability in service that later was a 
factor in the veteran's death.  Two pages of handwritten 
notes were also submitted, but these appear to pertain to the 
claim under 38 U.S.C.A. § 1151 that is being considered by 
the RO.

The appellant has also asserted that the veteran's death may 
be related to arsenic, bismuth, or Mapharsen he was given in 
service.  Service medical records show that he received 
bismuth and Mapharsen (an "arsenical") in 1943 for syphilis.  
No competent evidence is offered linking these to colorectal 
cancer.  In addition, the appellant testified that the 
veteran had a lump on his hip when he returned from service, 
and that this may have been cancer.  However, cancer in the 
hip area is not reported in the medical records and there is 
no medical evidence pertaining to such a lump.  These 
unsubstantiated contentions do not provide a basis for a 
grant of service connection for the cause of the veteran 
death.

Nonetheless, the appellant is entitled to service connection 
for the cause of the veteran's death if she can establish 
that a disability incurred or aggravated by service, as 
defined by the general laws and regulations governing VA 
compensation entitlement, either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1110, 1131, 1310; 38 C.F.R. § 3.312.  See also, 
Combee v. Brown, 34 F. 3rd 1039, Fed. Cir. (1994).

At the time of the veteran's death service connection was in 
effect for "arthritis deformans, chronic, progressive, feet."  
This disability was rated 50 percent disabling and had been 
rated at that level since 1949.  The medical records in the 
years during which he was being treated for his colorectal 
cancer make no mention of significantly disabling arthritis, 
and do not suggest that this disease contributed to the 
veteran's death.  Moreover, this was a condition affecting 
musculoskeletal functions rather than vital organs and would 
not generally be held to have contributed to death.  See 38 
C.F.R. § 3.312(c)(2).  Accordingly, there is no basis for 
finding that a service-connected disability was a 
contributory cause of death prior to March 26, 2002.


As there is no basis upon which to grant the benefit sought 
prior to March 26, 2002, the claim for entitlement to service 
connection for the cause of the veteran's death prior to 
March 26, 2002, must be denied.  


II.  Eligibility for DEA, Effective as of March 26, 2002

For the purposes of DEA under 38 U.S.C.A. Chapter 35, a child 
or surviving spouse of the veteran will have basic 
eligibility for benefits where the veteran was discharged 
under other then dishonorable conditions, and had a permanent 
and total service-connected disability in existence at the 
date of the veteran's death; or where the veteran died as a 
result of the service-connected disability.  38 C.F.R. 
§ 3.807(a).  In this case, the veteran did not have a 
permanent and total service-connected disability at the time 
of his death, and, as decided above, the appellant has not 
shown that the cause of the veteran's death was service 
connected prior to March 26, 2002.  The evidence, however, 
establishes that the veteran's death is considered to have 
been due to a disability that was granted service connection, 
effective from March 26, 2002.  Accordingly, the Board finds 
that the appellant meets the conditions for eligibility for 
DEA under Chapter 35, Title 38, United States Code, effective 
from March 26, 2002.  Hence, the claim is granted to this 
extent.


ORDER

Service connection for the cause of the veteran's death, 
effective from March 26, 2002, is granted.

Service connection for the cause of the veteran's death, 
effective prior to March 26, 2002, is denied.

Eligibility for DEA, effective from March 26, 2002, is 
granted.


REMAND

As noted in the introduction section of this decision, the 
appellant has a claim for DIC under the provisions of 
38 U.S.C.A. § 1151 pending at the RO.  Her eligibility to 
DEA, prior to March 26, 2002, is "inextricably intertwined" 
to that claim and those claims should be adjudicated 
simultaneously.  

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should review the issue of 
eligibility to DEA, effective prior to 
March 26, 2002, in conjunction with the 
adjudication of the issue of entitlement 
to DIC under the provisions of 
38 U.S.C.A. § 1151.  If action remains 
adverse to the appellant, an appropriate 
supplemental statement of the case should 
be sent to the appellant on the issue of 
eligibility to DEA, effective prior to 
March 26, 2002.  She and her 
representative should be given the 
opportunity to respond before the case is 
returned to the Board.  They should also 
be provided with a notice of the decision 
on the claim for entitlement to DIC under 
the provisions of 38 U.S.C.A. § 1151 and 
of appellate rights.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



